Citation Nr: 1452304	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for diabetes was denied in a July 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final July 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes.

3.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in a July 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final July 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  Resolving any doubt in the Veteran's favor, the Veteran served near the perimeter of the Ubon Royal Thai Air Force Base (RTAFB) from August 1966 to June 1967 and was exposed to herbicides.

6.  The Veteran's diabetes is presumptively related to herbicide exposure during active military service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final July 2006 rating decision is new and material; the criteria to reopen the claim for service connection for diabetes have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The July 2006 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final July 2006 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

5.  The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veteran's Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In January 2006, the Veteran filed a claim to establish service connection for diabetes and bilateral hearing loss.  The Veteran's claims were denied in a July 2006 rating decision.  The July 2006 rating decision denied service connection for diabetes finding that the Veteran did not have presumptive Agent Orange exposure and there was no evidence of diabetes during active service or within the one year presumptive period after discharge.  The July 2006 rating decision denied service connection for bilateral hearing loss finding there was no evidence of a nexus between the Veteran's bilateral hearing loss and active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  

The Board acknowledges the Veteran's testimony that he never received notification of the July 2006 rating decision.  However, the evidence of record indicates that notification was mailed to the Veteran's address of record on August 9, 2006.  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court held that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2014).  Accordingly, the Veteran's testimony of non-receipt of the rating decision and his appellate rights is insufficient to rebut the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the July 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In March 2010, the Veteran filed a petition to reopen his claims.  A July 2010 rating decision reopened the Veteran's claims but denied them on their merits.  Although the claims were reopened by the AOJ, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to new and material evidence is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final July 2006 rating decision includes private treatment records, an April 2010 audiological examination, and testimony from the Veteran and his son at the May 2014 hearing.  All the evidence is new, in that it was not previously of record at the time of July 2006 rating decision.  Furthermore, concerning the diabetes claim, the testimony from the May 2014 hearing is material because it addresses the Veteran's asserted herbicide exposure during his service in Thailand.  With regard to his bilateral hearing loss claim, the April 2010 audiological examination and the hearing testimony is material because it addresses the relationship between the Veteran's current hearing loss and his in-service noise exposure.  As the evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for diabetes and bilateral hearing loss are reopened.

Service Connection for Diabetes

The Veteran contends that his diabetes is the result of herbicide exposure during his service in Thailand.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Private treatment records indicate that the Veteran has been diagnosed with diabetes mellitus, type II.  

With regard to an in-service event, injury, or disease, the Veteran asserts that he was exposed to herbicides during his service in Thailand.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of military bases in Thailand.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases during the Vietnam Era from February 28, 1961 to May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  

The Veteran testified that he served at Ubon RTAFB.  His service personnel records indicate that he was stationed at Ubon from August 1966 to June 1967.  Accordingly, the Veteran's claim turns on whether his duties placed him on or near the perimeter of the base. 

The Board notes that the Veteran's DD Form 214 and his other service personnel records indicate that his MOS was as a weapons mechanic.  This is not an MOS that is listed in the MR21-1MR as having been shown to have served on or near the air base perimeter.  Nonetheless, in his VA Form 9, the Veteran wrote that his duties of working on and arming aircraft were performed at the end of the runways, which were located near the perimeter fence.  At his hearing, the Veteran testified that the end of the runways were approximately a few hundred feet away from the base perimeter fence.  The Veteran testified that by the end of his tour, he worked out at the end of the runways, in close proximity to the base perimeter, 4 to 5 days a week.  

Upon review, the Board finds the evidence supports presumptive herbicide exposure for the purpose of establishing entitlement to service connection for diabetes.  The evidence of record shows that the Veteran served in Thailand in the Vietnam era during the period in which VA has acknowledged that herbicides were used near the air base perimeter at Ubon RTAFB.  While the record does not clearly identify whether the Veteran was exposed to herbicides, there is no basis in the record to question the Veteran's credibility regarding performance of his duties or the proximity of the runways to the base perimeter.  

The Veteran consistently stated and testified that he was regularly in close proximity to the base perimeter while performing his duties as weapons mechanic, which required him to arm and disarm missiles at the end of runways adjacent to the base perimeter.  The Veteran's statements, as to the distance of the runways from the perimeter fence, are competent lay evidence of what the Veteran observed during his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, although weapons mechanic is not a MOS with conceded exposure to herbicides in Thailand, the Board finds the Veteran's testimony and statements are credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that the Board properly consider internal inconsistency of the statements, facial plausibility, consistency with other, and the Veteran's demeanor when testifying at a hearing when considering whether lay evidence is satisfactory.).  As there is no evidence of record that contradicts the Veteran's assertions, his statements are presumed to be accurate.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicides during service.  See 38 C.F.R. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a nexus between the Veteran's diabetes and his in-service herbicide exposure, pursuant to 38 C.F.R. § 3.309(e) (2014), diabetes mellitus, type II, shall be service-connected if in-service herbicide exposure is presumed or established, even though there is no record of the disease during service.  Id.  Accordingly, presumptive service connection is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for diabetes is granted.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim for bilateral hearing loss.

In April 2010, the Veteran underwent a VA audiological examination.  The VA audiologist opined that given normal bilateral hearing at discharge, with no threshold above 15 decibels, the Veteran's current bilateral hearing loss was less likely as not related to his military service.  The examiner noted that the Veteran's hearing loss was consistent with presbycusis (age related hearing loss).  

The Board finds that the April 2010 audiology examination report is inadequate.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (finding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection).  The Board acknowledges that the examiner did not rely exclusively on the absence of in-service evidence of a hearing disability during service, in that it was suggested that the Veteran's hearing loss was age related.  However, the examiner failed to explain how the Veteran's hearing loss configuration was consistent with age-related hearing loss rather than noise-induced hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that to be adequate an opinion must contain clear conclusions with supporting data and a reasoned explanation connecting the two).  See also, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In light of the above, a remand for an addendum opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers related to his hearing loss, to include the Cresco Clinic, Featherlite Manufacturing, and Saint Luke's Hospital.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

2.  Obtain an addendum opinion from the same examiner who conducted the April 2010 VA audiological examination or, if unavailable, the Veteran should be provided a new VA examination.  If the April 2010 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hearing loss is causally related to military service. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  If a cause of the Veteran's hearing loss other than in-service noise exposure is found to be more likely, the examiner is requested to provide an explanation as to why this is so.

All opinions should be accompanied by a complete rationale.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


